DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.
Information Disclosure Statement
The information disclosure statement(s) (IDS) submitted on 07/19/2019 is/are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement(s) is/are being considered by the Examiner.
The IDS submitted on 09/11/2019 is/are being considered, however, the listed Taiwan Office Action is non-English and no translation was provided; consideration of non-English language information is limited to consideration insofar as it is understood on its face, in the same manner that non-English language information in Office search files is considered by examiners in conducting searches. If a written English language translation of a non-English language document, or portion thereof, is within the possession, custody or control of, or is readily available to any individual designated in 37 CFR 1.56(c), a copy of the translation is respectfully requested for full consideration of the non-English Office action. 
The Examiner further notes that TW application No. 107146825 is now patented as TWI689708B, the Examiner therefore suggests, but does not require, that an English copy of any other pertinent Office Actions leading to the Allowance thereof—if any—likewise be submitted.
Drawings
The drawings are objected to because unlabeled non-descriptive representations are impermissible under 37 CFR 1.83(a) which states (bold for emphasis):
(a) The drawing in a nonprovisional application must show every feature of the invention specified in the claims. However, conventional features disclosed in the description and claims, where their detailed illustration is not essential for a proper understanding of the invention, should be illustrated in the drawing in the form of a graphical drawing symbol or a labeled representation labeled rectangular box). In addition, tables that are included in the specification and sequences that are included in sequence listings should not be duplicated in the drawings.

Element(s) “11” (substrate), “12” (sensor chip), “14” (memory), & “13” (ASIC) all of figure 1   need appropriate legends in the form of descriptive text labels in addition to any reference characters already present. Empty or not labeled rectangular boxes and non-descriptive representations of features are not descriptive, and therefore incomplete. The descriptive text labels should contain as few words as possible. See also 37 CFR 1.84(n) (conventional symbols), 1.84(o) (required descriptive legends), & 1.84(p) (standards for the text labels), and MPEP 608.02(b)(II)(¶ 6.22) (“descriptive text label”). Appropriate Correction is required.
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they do not include the following reference sign(s) mentioned in the description: “23133” ([0027]) and “23233” ([0029]) (Both appear to the Examiner to be typos in the specification; see corresponding specification objections).  
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Specification
The disclosure is objected to because of the following informalities:
[0027] “filter unit 23133” includes a typo of an additional “3”, the Examiner suggesting “filter unit 2313[[3]]”;
[0029] “memory unit 23233” includes a typo of an additional “3”, the Examiner suggesting “memory unit 2323[[3]]”; and 
[0028] “memory unit 2324” appears to be a typo, the Examiner suggesting “memory unit 2323”.
Appropriate correction is required.

Claim Rejections - 35 USC § 112
 The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim(s) 7 is/are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 7
, there is insufficient antecedent basis for limitation in the claim including “the first storage space” and “the second storage space”, the Examiner suggesting changing claim dependency: “The vibration sensor of claim [[1]] 6”. 

Allowable Subject Matter
Claim(s):  1-6 and 8-24 is/are allowed; and dependent claim 7 would be allowable therewith if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action.
The following is the Examiner’s statement of reasons for allowance: 
Regarding independent claim 1, 
the prior art fails to disclose or motivate one skilled in the art to manufacture a vibration sensor with monitoring function comprising (omissions/paraphrasing for 
 a transform unit; and
 a time interval unit;
 wherein the time interval unit transmits a predetermined number to the transform unit and the transform unit transforms the plurality of time-domain data into a frequency-domain data, and a number of the plurality of time-domain data is equal to the predetermined number” in further combination with the remaining limitation(s) of the claim. 
Dependent claim(s) thereof is/are likewise allowed, with the noted exception that claim 7 would only be allowable therewith if the indefinite rejection is overcome (correction of claim dependency suggested to depend from claim [[1]] 6).
Regarding independent claim 15, 
the prior art fails to disclose or motivate one skilled in the art to perform vibration signal monitoring method comprising “filtering the plurality of digital signals and to generate a plurality of time-domain data” and “transforming the plurality of time-domain data into a frequency-domain data according to a predetermined number, wherein a number of the plurality of time-domain data is equal to the predetermined number" in further combination with the remaining limitation(s) of the claim. 
Dependent claim(s) thereof is/are likewise allowed. 
Further in accordance with MPEP 1302.14(I), the closest prior art, is as put forth in the Prior Art Appendix, noting in particular that US 20180337808 A1, US 20100054482 A1, US 20010007442 A1, and US 20050021580 A1 (details in said appendix) were the closest prior art to the limitation pertaining to the transform to the frequency domain according to a predetermined number of time domain data, wherein the filtering unit generates the plurality of time-domain data; however, none of said prior art reasonably read on the broadest reasonable interpretation in view of the disclosure; see especially [0030] which includes a non-numerically limiting example, and see also In re Morris, 127 F.3d 1048, 1054 (Fed. Cir. 1997) ("[I]t would be unreasonable for the PTO to ignore any interpretative guidance afforded by applicant’s written description") and In re Suitco Surface, Inc., 603 F.3d 1255, 1259-60 (Fed. Cir. 2010)  ("[t]he broadest-construction rubric ... does not give the PTO an unfettered license to interpret claims to embrace anything remotely related to the claimed invention," but "[r]ather, claims should always be read in light of the specification and teaching in the underlying patent [application]." Id. at 1260). The subject matter of the aforementioned independent claim limitations differs non-obviously from: US 20180337808 A1 in that ‘808 teaches segmenting the time domain into predetermined numbers of samples and performing a frequency domain transform on each segment creating intermediate results and accumulating them into final frequency domain data (see [0095]-[0096], [0041]-[0042]); US 20100054482 A1 in that ‘482 uses a separate filtering not upstream preceding the frequency domain transform (see fig. 1) and generate a corresponding number of frequency components of the time domain signal ([0020]); US 20010007442 A1 in that ‘442 teaches dividing the time-domain signal into a plurality of time-domain data blocks corresponding to time segments, and transforming only a selection of the blocks, which is smaller than the number of the plurality of time domain data blocks ([0006]; see also exemplary figs. 3-4) and which is only for a single tone (Title); and US 20050021580 A1 in that ‘580 teaches data conversion in the time domain and then converting the information to the frequency domain ([0047]), wherein the time domain to frequency domain transform operates on a predetermined number of samples as a block of samples to transform the plurality of time-domain data into a plurality of frequency domain data, wherein the calculations performed by the time domain/frequency domain transform require all of the samples in the block ([0045]) and wherein the plurality of frequency domain data would be frequency binned ([0031]) and require an accumulation operation ([0050]; see fig. 10).
 The Examiner additionally notes that the instant claimed invention is exemplary advantageous in that “it is not necessary to provide another additional sampling module between the filter unit 2313 and the switching unit 2322. In other words, the transform module 232 does not need to perform secondary sampling10 before the time-domain data TD are transformed into the frequency-domain data FD” and therefore “can reduce the risk of data loss when the time-domain data TD are transformed into the frequency-domain data FD so as to achieve more accurate analysis result” ([0031), “significantly reduce the analysis time” ([0015]), and further therefore “the efficiency of the vibration sensor can be enhanced” ([0036]), and the memory storage capacity requirements for both the time-domain data and frequency-domain data can be “significantly reduced” by utilization of said predetermined number of time-domain data (see [0052]).
Additionally relevant prior art to other claimed limitations can likewise be found in the Prior Art Appendix, noting that: US 20110018075 A1 is pertinent to sensor chip and ASIC on a substrate; US 20120041695 A1 and US 20170052148 A1 are pertinent to an analog front end, ADC, and filtering; US 20100145639 A1, US 20200186898 A1, US 20050066730 A1, US 20170052148 A1 are pertinent to transformed frequency domain data comparisons including from databases and/or tables for damage/failure/defect/etc.; US 20060048578 A1, US 6412131 B1, and US 5982482 A are pertinent to total difference calculations of spectra for damage/failure/defect/etc.; US 6484111 B1 is pertinent to a memory switch for time-domain and frequency-domain data; and US 20110041611 A1, US 20120116698, US 20170052148 A1, and US 4893286 A are pertinent to overwriting memory data. See Prior Art Appendix for further details.
Any comments considered necessary by Applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
The prior art made of record and not relied upon is considered pertinent to Applicant's disclosure. Applicant is invited to review PTO form 892 accompanying this Office Action listing Prior Art relevant to the instant invention cited by the Examiner. As noted above, the Examiner has provided a Prior Art Appendix—which paraphrases the pertinency. 
Examiner interviews are available via telephone and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
Any inquiry concerning this communication or earlier communications from the Examiner should be directed to DAVID L SINGER whose telephone number is 303-297-4317.  The Examiner can normally be reached Monday - Friday 7:30am - 5:00pm MT, EXCEPT alternating Friday.
If attempts to reach the Examiner by telephone are unsuccessful, the Examiner’s supervisor, Peter Macchiarolo can be reached on 571-272-2375.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/DAVID L SINGER/Examiner, Art Unit 2856